139 F.3d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Curt G. ELLISON, Defendant-Appellant.
No. 97-30012.D.C. No. CR-93-00279-FVS.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 4, 1998**.Decided Feb. 9, 1998.

1
Appeal from the United States District Court for the Eastern District of Washington Fred L. Van Sickle, District Judge, Presiding.


2
Before BROWNING and O'SCANNLAIN, Circuit Judges, and MARQUEZ***.


3
MEMORANDUM*


4
Curt Ellison appeals from the district court's modification of his probation.  We affirm.


5
The district court did not err when it determined that Curt Ellison violated a condition of his probation by engaging in a business transaction with Craig Ellison.  Craig Ellison was involved in Curt Ellison's agreement to loan Norma Gloyn money and sell her a mobile home, was the motivating factor for Curt Ellison's involvement in those deals, and would have benefitted from the deals if he and Norma Gloyn had stayed together.


6
Curt Ellison received adequate notice and fair warning, from the formal conditions of his probation and from the personal reminders provided by his probation officer, that his business transaction with Craig Ellison would violate a condition of his probation.  See United States v. Simmons, 812 F.2d 561, 565 (9th Cir.1987);  United States v. Dane, 570 F.2d 840, 843-44 (9th Cir.1977).


7
The district court did not abuse its discretion when it denied Curt Ellison's motion to reopen evidence.  The Federal Express receipt was of little relevance and import, because in reaching its decision that Curt Ellison engaged in a business transaction with Craig Ellison, the district court apparently did not rely on Ms. Molovik's equivocal testimony regarding whether she gave the check to Craig Ellison or sent it to Curt Ellison.  Moreover, Curt Ellison only brought the Federal Express receipt to the district court's attention after a substantial delay.


8
AFFIRMED.



**
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.  R. 34-4 and Fed.  R.App. P. 34(a)


**
 * The Honorable Alfredo C. Marquez, Senior Judge, United States District Court for the District of Arizona, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3